t c memo united_states tax_court laura e austin petitioner v commissioner of internal revenue respondent richard alan hashimoto petitioner v commissioner of internal revenue respondent docket nos filed date daniel l britt jr for petitioner in docket no richard a hashimoto pro_se clinton m fried for respondent daniel l britt jr britt represented laura austin petitioner at the trial of this case britt withdrew as counsel to petitioner on date before petitioner acting pro_se moved for an award of attorney's_fees alan hashimoto had legal representation for filing his petition to the tax_court however he appeared at trial pro_se memorandum findings_of_fact and opinion parr judge these cases are before the court on laura austin's petitioner and richard hashimoto's hashimoto motion for administrative and litigation costs pursuant to sec_7430 and rule filed on date neither party has requested a hearing on petitioners' motion accordingly we rule on petitioners' motion without a hearing based on the parties' submissions and the existing record rule a these cases were consolidated for purposes of trial briefing and opinion rule a after concessions by the parties the issues for decision are whether petitioners are the prevailing parties in the underlying tax case within the meaning of sec_7430 we section references are to the internal_revenue_code in effect for the year in issue references to sec_7430 in this opinion are to that section as amended by sec_1551 of the tax_reform_act_of_1986 publaw_99_514 100_stat_2752 effective for proceedings commenced after date and by sec a of the technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 102_stat_3342 effective with respect to proceedings commenced after date sec_7430 was amended most recently by the taxpayer bill of right sec_2 publaw_104_168 110_stat_1452 effective with respect to proceedings commenced after date the amendments to the section shift to the commissioner the burden of proving whether the position_of_the_united_states was substantially justified sec_7430 and changed the hourly rate for attorney's_fees to dollar_figure sec_7430 a judicial proceeding is commenced in this court with the filing of a petition rule a petitioners filed their petition on date thus these changes do not apply here all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated all dollar amounts are rounded to the nearest dollar unless otherwise indicated hold petitioner is to the extent set out below whether the amounts of administrative and litigation costs claimed by petitioners are reasonable within the meaning of sec_7430 we hold that in part they are not and adjust the amounts as provided below findings_of_fact during the year at issue petitioner and hashimoto were wife and husband and filed a joint federal_income_tax return form_1040 for that year at the time the petition in this case was filed petitioner and hashimoto were divorced and petitioners resided in marietta georgia during the year at issue petitioner was the sole shareholder and president of associated services of accountable professionals ltd asap in addition to being a licensed nurse and an attorney hashimoto ha sec_2 years of college education and previously was engaged with petitioner in other business enterprises although hashimoto was the corporate secretary of asap his duties were mainly moving furniture changing locks and other maintenance work for which he was paid_by the hour asap was incorporated in under the laws of the state of georgia and elected to be an s_corporation on date asap is in the business of providing nurses to hospitals and other health care facilities the clients at an agreed upon hourly rate after the nurses have worked their shifts for the clients asap pays the nurses and bills the clients at the contracted rate the clients usually pay asap within days after they receive the bills asap has no inventory has never had gross_receipts that exceeded dollar_figure million and has always used the cash_method_of_accounting respondent issued petitioners a notice_of_deficiency on date reflecting her determination that they were liable for an dollar_figure deficiency in their federal_income_tax and a dollar_figure penalty under sec_6662 prior to issuing the notice_of_deficiency respondent's revenue_agent mr willie wimbish conducted an examination of asap and had several interviews with petitioner and her accountant mr currie after the examination the revenue_agent proposed the deficiency in petitioners' income_tax and prepared a form 886-a explanation of items to explain the proposed adjustments the agent's explanation included the adjustments along with a statement of facts law and petitioners' position and the agent's conclusion as to each item of adjustment the revenue_agent's_report provided the legal and factual bases for the issuance of the notice_of_deficiency the adjustments in the notice_of_deficiency were primarily attributable to respondent's determination that asap's use of the cash_method_of_accounting did not produce a clear_reflection_of_income the method_of_accounting issue respondent determined that the proper method_of_accounting was the accrual_method and using that method respondent increased asap's taxable_income for by dollar_figure this adjustment flowed through to petitioner as asap's sole shareholder producing a corresponding increase in petitioners' income for that year respondent also disallowed two items petitioners claimed as deductions a dollar_figure deduction for computer_software research_and_development costs the research_and_development issue and a dollar_figure deduction for business-related travel_expenses the travel expense issue petitioners filed the petition in docket number on date and respondent filed her answer on date hashimoto filed a separate petition in docket number on date as an innocent spouse and respondent's answer to hashimoto's petition was filed on date on date respondent's motion to dismiss hashimoto from the original case and retitle the cases in their separate names was granted on date the attorney for hashimoto d robert autrey jr autrey moved to withdraw we granted autrey's motion on date and hashimoto proceeded pro_se both cases were calendared for trial on date however upon consideration that all of the cases called during the trial session required more time than was available they were generally continued the cases were next calendared for trial on date on date respondent moved to consolidate the cases for trial briefing and opinion we granted respondent's motion on the scheduled day of trial petitioner asked for a continuance because of complications due to the recent death of her grandmother and the sudden request by her attorney david l britt jr britt to withdraw due to his ill health by february britt had recovered sufficiently to resume representation of petitioner and this consolidated case came to trial in atlanta georgia on date shortly before trial however respondent conceded the computer_software issue and petitioners conceded the travel expense issue thus the only issues remaining for decision at trial were the method_of_accounting issue whether the addition_to_tax under sec_6662 should attach and whether hashimoto was entitled to innocent spouse relief pursuant to sec_6013 on date britt moved to withdraw as counsel for petitioner we granted britt's motion on date and petitioner proceeded pro_se on date the parties filed a stipulation of settlement in the settlement respondent conceded the method_of_accounting issue and the additions to tax under sec_6662 and hashimoto conceded that he was not an innocent spouse under sec_6013 the parties stipulated that the deficiency is dollar_figure which is attributable to petitioners' concession of deductions for travel and entertainment_expenses accordingly the parties settled all issues in the case other than litigation and administrative costs on date petitioners timely moved for an award of reasonable administrative and litigation costs rule a c opinion a taxpayer who substantially prevails in an administrative or court_proceeding may be awarded a judgment for reasonable costs incurred in such proceedings sec_7430 and issue whether petitioners are the prevailing parties for this court to award reasonable administrative and litigation costs under sec_7430 several requirements must be met the record must show that the moving party did not unreasonably protract the administrative_proceeding or the proceeding in this court sec_7430 based upon the entire record we find that petitioner did not unreasonably protract the proceedings the moving party exhausted any administrative remedies available to him or her in the internal_revenue_service sec_7430 based upon the record we find that petitioner has met this requirement the moving party was the prevailing_party sec_7430 as discussed below we find petitioner has met this requirement generally a taxpayer considered to be a prevailing_party in a civil tax proceeding may be awarded a judgment for reasonable administrative and litigation costs incurred in that proceeding sec_7430 and a taxpayer must satisfy several conjunctive requirements to be deemed a prevailing_party sec_7430 the taxpayer must establish that the position of this requirement applies only to a judgment for an award of reasonable_litigation_costs sec_7430 the united_states in the civil_proceeding was not substantially justified sec_7430 the taxpayer substantially prevailed with respect to the amount in controversy or with respect to the most significant issue or set of issues presented sec_7430 the taxpayer must either be an individual whose net_worth does not exceed dollar_figure million or an owner of an unincorporated business or any partnership corporation etc the net_worth of which does not exceed dollar_figure million at the time the petition was filed sec_7430 u s c sec d b a taxpayer has the burden of proving that it meets each requirement before we may order an award of costs under sec_7430 rule e 92_tc_192 affd 905_f2d_241 8th cir in her notice_of_deficiency respondent determined a deficiency of dollar_figure which was largely attributable to her determination that asap's use of the cash_method_of_accounting did not clearly reflect income in the stipulated settlement respondent conceded the method_of_accounting issue and the deficiency was adjusted to dollar_figure which is attributable to petitioners' concession of deductions for travel and entertainment_expenses thus it is clear from the stipulated settlement in this case that petitioners have substantially prevailed on both the amount in controversy and the most significant issue in addition we are satisfied based upon petitioners' submissions to this court that their net_worth was less than dollar_figure million when their petition was filed rule b thus the only issue remaining for decision is whether the position_of_the_united_states in the administrative and court proceedings was not substantially justified position_of_the_united_states not substantially justified to recover administrative and litigation costs the taxpayer must establish that the position_of_the_united_states was not substantially justified both in administrative and court proceedings huffman v commissioner 978_f2d_1139 9th cir affg in part and revg in part tcmemo_1991_144 a position is not substantially justified in law if legal precedent does not substantially support the commissioner's position given the facts available to the commissioner 94_tc_685 in deciding this issue we must identify the point in time at which the united_states is first considered to have taken a position and then decide whether the position taken from that point forward was not substantially justified the not substantially justified standard is applied as of the separate dates that respondent took a position in the administrative proceedings as distinguished from the proceedings in this court sec_7430 and b han v commissioner tcmemo_1993_ the administrative position of respondent means the position taken in the administrative proceedings as of the earlier of the date of receipt of the appeals decision by the taxpayer or the date of the notice_of_deficiency sec_7430 sec_7430 defines administrative_proceeding as any procedure or other action before the internal_revenue_service in this case respondent took a position in the administrative_proceeding as of date the date of the notice_of_deficiency was issued see sec_7430 the position taken by the united_states for purposes of litigation costs refers to the position_of_the_united_states in a judicial proceeding sec_7430 respondent took positions in the judicial proceedings herein on the dates respondent filed her answers ie date in the first docket and date in the second huffman v commissioner supra although ordinarily the reasonableness of each of those positions is considered separately to allow respondent to change her position huffman v commissioner supra pincite7 it appears in this case that respondent took the same positions in both the notice_of_deficiency and the answers more specifically respondent's position was that petitioners overstated deductions for travel and entertainment overstated the record does not show that a notice of decision of the irs appeals_office was ever issued or received by petitioners prior to the date of the notice_of_deficiency therefore respondent is considered to have taken a position in the administrative proceedings on the date the notice_of_deficiency was issued deductions for research_and_development of computer_software and most significantly that asap's use of the cash_method_of_accounting did not yield a clear_reflection_of_income whether respondent's position was not substantially justified turns on a finding of reasonableness based upon all the facts and circumstances as well as legal precedents relating to the case 487_us_552 coastal petroleum refiners inc v commissioner supra pincite 89_tc_79 affd 861_f2d_131 5th cir 85_tc_927 a position is substantially justified if the position is justified to a degree that could satisfy a reasonable person pierce v underwood supra pincite 100_tc_457 a position that merely possesses enough merit to avoid sanctions for frivolousness will not satisfy this standard rather it must have a reasonable basis both in law and fact pierce v underwood supra pincite a position is not substantially justified in law if legal precedent does not substantially support the commissioner's position given the facts available to the commissioner coastal petroleum refiners inc v commissioner supra pincite the commissioner cannot escape an award for costs pursuant to sec_7430 simply because a case presents a question of fact 88_tc_492 the fact that respondent eventually loses or concedes the case is not determinative as to whether the taxpayer is entitled to an award of administrative or litigation costs 92_tc_760 86_tc_962 it remains however a relevant factor to consider in determining the degree of the commissioner's justification 931_f2d_1044 5th cir powers v commissioner supra pincite petitioner has the burden of establishing that respondent's position was not substantially justified rule e 94_tc_708 for petitioners to prevail they must show that respondent's position in fact as well as in law was not justified to a degree that could satisfy a reasonable person the reasonableness of respondent's position and conduct necessarily requires considering what respondent knew at the time cf 88_tc_1329 devenney v commissioner supra thus in determining whether respondent acted reasonably this court must consider the basis for respondent's legal position and the manner in which the position was maintained wasie v commissioner supra pincite in some cases courts have adopted an issue-by-issue approach to sec_7430 apportioning the requested awards between those issues for which the respondent was and those issues for which respondent was not substantially justified see 51_f3d_34 5th cir 106_tc_76 we follow that approach here and separately discuss whether respondent's position on each issue she conceded was substantially justified the method_of_accounting issue respondent concedes that asap is a s_corporation that is engaged in a service business has never had gross_receipts in excess of dollar_figure million and has always used the cash_method_of_accounting however in support of her notice_of_deficiency respondent argues that asap's use of the cash_method_of_accounting does not produce a clear_reflection_of_income because asap accounts for the wages it pays the nurses as a current deduction but does not take into income the payments from its clients until they are received according to respondent the difference in time of when asap takes the current deduction for the wages expense and the subsequent revenue into income produces a distortion in its reported income as evidence that asap's method does not produce a clear_reflection_of_income respondent determined that under the accrual_method asap's income for would be increased by dollar_figure finally respondent contends that if petitioners are to establish that respondent has abused her discretion in determining that asap's method_of_accounting did not produce a clear_reflection_of_income petitioners must demonstrate substantially identical results between asap's method_of_accounting and the method selected by the commissioner petitioners contend that respondent's position on the method_of_accounting issue was not reasonable as a matter of law or fact in support of their contentions petitioners allege that asap is not expressly prevented from the use of the cash_method_of_accounting by any section of the internal_revenue_code the code or regulations in support of their position petitioners cite sec_446 which provides that a taxpayer may compute taxable_income under the cash_receipts_and_disbursements_method of accounting in addition petitioners contend that respondent's application of the substantial-identity-of-results test to support her determination is an abuse_of_discretion the issue we must decide is whether the commissioner's determination that asap report its income on the accrual_method of accounting constitutes an abuse_of_discretion in reviewing the commissioner's determination that the taxpayer's method_of_accounting does not clearly reflect income the function of this court is to determine whether there was an adequate basis in law for the commissioner's conclusion 664_f2d_881 2d cir the commissioner is granted broad discretion in determining whether a taxpayer's use of an accounting_method clearly reflects income sec_446 384_us_102 ndollar_figure rehearing denied 384_us_981 360_us_446 ndollar_figure 280_us_445 no method_of_accounting is acceptable unless in the opinion of the commissioner it clearly reflects income sec_1_446-1 income_tax regs thus a prerequisite to the commissioner's requirement that a taxpayer change its present method_of_accounting is a determination that the method used by the taxpayer does not clearly reflect income sec_446 90_tc_26 sec_446 imposes a heavy burden on the taxpayer disputing the commissioner's determination on accounting matters 439_us_522 to prevail a taxpayer must establish that respondent's determination is clearly unlawful or plainly arbitrary id however if the taxpayer's method_of_accounting is specifically authorized by the code or the regulations thereunder and has been applied on a consistent basis the commissioner is ordinarily not permitted to reject the taxpayer's method as not providing a clear_reflection_of_income and require the use of another method hallmark cards inc v commissioner supra pincite 78_tc_1029 furthermore this court has held that the commissioner cannot require a taxpayer to change from an accounting_method which clearly reflects income to an alternate method_of_accounting merely because the commissioner considers the alternate method to more clearly reflect the taxpayer's income 85_tc_485 peninsula steel prods equip co v commissioner supra pincite 75_tc_410 affd 689_f2d_1 1st cir at the outset we note that the use of the cash_method_of_accounting has a long history of acceptance by the congress see sec g of the revenue act of ch 39_stat_756 an individual keeping accounts upon any basis other than that of actual receipts and disbursements unless such other basis does not clearly reflect income may make his return upon the basis upon which his accounts are kept moreover sec_446 specifically authorizes a taxpayer to use the cash_receipts_and_disbursements_method of accounting cash_method to compute taxable_income provided it is the method_of_accounting the taxpayer regularly uses to compute his income in keeping his books and it clearly reflects income sec_446 b c generally under the cash_method_of_accounting an item_of_income or expense is reported when received or paid without regard to the economic events giving rise to the item on the other hand under the accrual_method of accounting an item_of_income or expense generally is reported for the accounting_period during which all the events have occurred which fix the taxpayer's right to receive the item_of_income or which establish the fact of liability giving rise to the deduction and the amount thereof can be determined with reasonable accuracy hallmark cards inc v commissioner supra pincite sec_1 c ii a income_tax regs thus each method properly applied to the same facts may yield different results this court is aware that by definition the cash_method may result in mismatching between expenses and income where expenses are paid in a year prior to the receipt of the related_income 98_tc_457 ndollar_figure affd 58_f3d_413 9th cir however mismatches between expenses and income will over time tend to cancel out provided no attempt is made to unreasonably prepay expenses or purchase supplies in advance 71_tc_1083 affd 650_f2d_1046 9th cir respondent did not contend that petitioner attempted to unreasonably prepay expenses or purchase supplies in advance therefore the fact that expenses and income are mismatched due to asap's use of the cash_method_of_accounting by itself does not provide support for respondent's determination that the use of the cash_method_of_accounting does not clearly reflect income furthermore respondent's determination that asap's use of the accrual_method of accounting would increase its taxable_income by dollar_figure is not per se indicative that asap's use of the cash_method failed to clearly reflect income rlc indus co v commissioner supra pincite the best_method is not necessarily the one that produces the most tax in a particular year id respondent's final argument was that if petitioners are to establish that respondent has abused her discretion in determining that asap's use of the cash_method_of_accounting did not produce a clear_reflection_of_income petitioners must demonstrate substantially identical results between asap's method and the method selected by the commissioner we disagree respondent's contention that we must apply the substantial- identity-of-results test in cases where the taxpayer is not required to maintain an inventory is without support in the case law 104_tc_367 we find that respondent is mistaken in her understanding of the correct application of the substantial-identity-of-results test before the substantial-identity-of-results test can be applied the commissioner must determine that the taxpayer is using a method_of_accounting that does not clearly reflect income in certain circumstances we apply the substantial- identity-of-results test to determine whether the method used by the taxpayer clearly reflects income respondent's version of the substantial-identity-of-results test is a judicial creation the test was first articulated in 420_f2d_352 1st cir affg tcmemo_1969_79 in that case a cash-method taxpayer who was required to maintain an inventory and thus report income on the accrual basis argued that the difference in income determined by the method it used and the method selected by the commissioner was negligible the court found that where the commissioner has determined that the accounting_method used by a taxpayer does not continued how the substantial-identity-of-results test should be applied would provide the commissioner unfettered discretion to change any taxpayer's method_of_accounting including a method which is in conformity with the code and regulations and which clearly reflects income to a method selected by the commissioner if the income determined under the taxpayer's method was not substantially identical in result to the income determined under the method selected by the commissioner we previously have held that the commissioner cannot require a taxpayer to change from an accounting_method which clearly reflects income to an alternate method_of_accounting merely because the commissioner considers the alternate method to more clearly reflect the taxpayer's income 85_tc_485 peninsula steel prods equip co v commissioner t c pincite bay state gas co v commissioner t c pincite continued clearly reflect income in order to prevail the taxpayer must demonstrate substantial identity of results between his method and the method selected by the commissioner id pincite in 104_tc_367 we held that a taxpayer that is required to use the inventory_method of accounting must meet the substantial- identity-of-results test in order to show that the commissioner's determination requiring it to change from the cash_method to the accrual_method of accounting was an abuse_of_discretion however respondent's contention that we must apply the substantial-identity-of-results test in cases where the taxpayer is not required to use an inventory is without support in case law id respondent objected to asap's use of the cash_method because under that method deductions and revenues were mismatched which allegedly distorted asap's reported income respondent's objection is actually a general objection to the cash_method_of_accounting the mismatching of deductions and revenue is inherent to the cash_method see rlc indus co v commissioner supra pincite respondent did not express any legal argument or proffer any evidence that actually supports her determination that asap is required to use the accrual_method of accounting respondent's argument essentially is that asap must change from the cash_method_of_accounting to the accrual_method because the accrual_method would increase petitioners' taxable_income thus based on the facts of the instant case including the fact that asap has consistently used the cash_method_of_accounting without any evidence that it attempted to prepay expenses unreasonably or purchase supplies in advance is not required to maintain an inventory and is not otherwise required by the code or regulations to use the accrual_method of accounting we find that respondent's determination that asap's use of the cash_method_of_accounting did not produce a clear_reflection_of_income was clearly unlawful and plainly arbitrary in so finding we also find that respondent's position was not substantially justified see mauerman v commissioner tcmemo_1995_237 furthermore as it is evident from the form a prepared by respondent's revenue_agent that the facts of the case were known to respondent prior to the date that the notice_of_deficiency was mailed we find that respondent's position was not substantially justified as of all relevant dates the research_and_development issue respondent disallowed the dollar_figure deduction petitioners claimed for research_and_development costs for computer_software because petitioners did not establish that they accounted for the costs in a consistent manner as required by sec_174 specifically respondent determined that in prior years petitioner had capitalized and amortized the costs of computer_software however in petitioner expended dollar_figure and deducted the entire amount in the year it was paid petitioner contends that the dollar_figure paid in was to develop a unique computer_program created from scratch petitioner claims that the software costs incurred in prior years which were capitalized and amortized were not research_and_development costs but were incurred to purchase commercially available word processing and spreadsheet programs respondent's position may be incorrect but substantially justified if a reasonable person could think it correct pierce v underwood u s pincite whether respondent acted reasonably on this issue ultimately turns on the facts available to her which formed the legal basis for the position she took in the deficiency_notice and during the litigation devenney v commissioner t c pincite thus the determination of whether respondent was substantially justified in her position turns on when she knew the facts of this issue following an appeals_conference the district_director sent a letter dated date to petitioner's accountant mr charles currie offering to concede the software issue if petitioner would concede the travel expense issue and the method_of_accounting issue the letter states the settlement offer is reasonable in light of the evidence presented in the case neither the letter nor the record indicates what specific evidence the letter may be referring to however with no further discussion evident in the record respondent conceded the software issue on the day of the trial thus we conclude that respondent knew the facts of this issue before the notice_of_deficiency was mailed accordingly we find respondent was not substantially justified in her position on this issue issues conceded by petitioner petitioners concede the dollar_figure travel expense issue and hashimoto concedes that he was not an innocent spouse as petitioners are not the prevailing_party on these issues we shall not award petitioners reasonable litigation or administrative costs with respect to either of these issues hashimoto's motion for litigation costs was limited to his expenditure for representation in the innocent spouse issue accordingly we do not award any costs to him issue reasonable costs recovery_of administrative costs administrative costs are those costs incurred in connection with an administrative_proceeding within the internal_revenue_service sec_7430 c sec_7430 for present purposes limits recoverable administrative costs to those incurred on or after the date of notice_of_deficiency and up to the time the petition was filed sec_7430 see huffman v commissioner f 2d pincite the statement of the specific litigation and administrative costs for which petitioners claim an award indicates that the costs were incurred after the petitions to the tax_court were filed thus none of the costs claimed by petitioners are for reasonable_administrative_costs recovery_of litigation costs petitioner seeks recovery_of litigation fees and costs of dollar_figure that were incurred after the petitions were filed we must decide whether the miscellaneous costs the number of hours billed and the rate at which those hours were billed are reasonable as claimed by petitioner a attorney's_fees petitioner submitted a statement claiming dollar_figure of attorney's_fees for her own time billed at an hourly rate of dollar_figure these fees are not allowed sec_7430 operates to cover actual expenditures made with regard to representation thus a pro_se petitioner cannot recover fees for self- representation even if she is an attorney at law 840_f2d_244 4th cir 87_tc_838 petitioner submitted an itemized statement from her attorney reflecting costs incurred from date through date britt billed his time at an hourly rate of either dollar_figure or dollar_figure sec_7430 defines reasonable_litigation_costs in part as reasonable fees paid_or_incurred for the services of attorneys in connection with the court_proceeding sec_7430 limits the hourly rate for attorney's_fees to dollar_figure with allowances for increase in the cost of living and other special factors an issue exists as to whether the cost of living adjustment cola which applies to an award of attorney's_fees under sec_7430 should be computed from date or from date our position on this issue was addressed in 98_tc_19 where we concluded that congress in providing for cost_of_living_adjustments in sec_7430 intended the computation to start on the same date the cola's were started under the equal_access_to_justice_act eaja publaw_96_481 secs 94_stat_2321 ie date id pincite citing 27_tc_713 revd on other grounds 258_f2d_562 9th cir we stated that we would continue to use as the correct year for making the cola calculation unless the court_of_appeals to which an appeal would lie had held otherwise 54_tc_742 affd 445_f2d_985 10th cir this case is appealable to the court_of_appeals for the eleventh circuit which has not addressed the question of whether or is the correct date for purposes of calculating the cola adjustment under sec_7430 swanson v commissioner supra pincite accordingly we shall continue our holding in bayer and find date to be the applicable_date from which to make the adjustment id we use the consumer_price_index of all-urban consumers cpi- u published by the u s department of labor bureau of labor statistics to adjust the dollar_figure hourly limit for increases in the cost of living we award petitioner attorney's_fees at an hourly rate not to exceed dollar_figure for and dollar_figure for we find that certain charges for attorney's_fees as itemized in the statement submitted by petitioner are not reasonable_litigation_costs petitioner's attorney billed hours between january and date for the the index for the cpi-u is the cpi-u index i sec_90 for for and for thus the maximum hourly rate is dollar_figure dollar_figure for and dollar_figure dollar_figure for preparation of a motion for summary_judgment the record does not show that petitioner filed a motion for summary_judgment nor does it explain why petitioner's attorney would have devoted time to the preparation of such a motion thus we shall not award fees for these hours in addition two charges appear hours for date and hours for date relating to appointments that petitioner did not keep with her attorney we do not award fees for these hours finally petitioner was not the prevailing_party on the travel expense issue this issue was a relatively simple matter of whether petitioner could substantiate her travel deductions by adequate_records as required by sec_274 this issue was not addressed in petitioner's trial memorandum nor is there any specific reference in the itemized statement petitioner received from her attorney concerning how much time he spent on it considering its simplicity we find that hours would be a reasonable amount of time to spend on this issue the petitioner may not claim litigation costs for this time petitioner submits a claim for hours not including the excluded hours incurred in we find this amount to be reasonable petitioner's counsel billed an additional hours for professional services but presented no detailed explanation for the services provided we do not award fees for these hours rule d 919_f2d_1044 5th cir -27- petitioner's attorney billed her for hours for except for the following hours we find this amount to be reasonable britt charged petitioner for hours on date for filing a motion to withdraw britt did not actually withdraw and he appeared at trial to represent petitioner he also billed her for and hours on june and date respectively for hours relating to his own motion for fees on date britt attempted to file a lien in the amount of dollar_figure for services rendered to petitioner upon any award of attorney's_fees or cost of litigation in her case we ordered the lien returned to britt since this court does not collect any money or disburse it to parties when the case was settled britt was no longer the attorney for petitioner and petitioner filed the motion for reasonable litigation and administrative costs pro_se thus we find that the costs for his motion to withdraw and his motion for fees are not reasonable_litigation_costs b miscellaneous litigation costs the itemized billing shows dollar_figure for parking and mileage dollar_figure for copying costs dollar_figure for messenger services dollar_figure for visual displays and dollar_figure for transcripts we find these amounts to be reasonable c expert witness costs petitioner claims a total of dollar_figure for the costs of expert witnesses sec_7430 provides the term reasonable_litigation_costs includes the reasonable expenses of expert witnesses in connection with a court_proceeding except that no expert witness shall be compensated at a rate in excess of the highest_rate of compensation_for expert witnesses paid_by the united_states sec_7430 petitioner submitted copies of itemized bills from charles currie jr currie a certified_public_accountant and louis vinson vinson an accountant and ed moyer moyer director of patient care at emory adventist hospital for dollar_figure dollar_figure and dollar_figure respectively currie prepared petitioners' income_tax returns form_1040 and the income_tax returns form 1120-s for asap for through at trial currie testified about the accounting_method used by asap and its business operations vinson prepared asap's 1120-s return for analyzed asap's tax returns for previous years and testified at trial regarding the accounting practices of small service-based businesses moyer testified as an expert on the business practices of hospitals that contract with nursing agencies to meet their temporary staffing requirements although moyer did not submit a written report we allowed him to testify as an expert with respect to industry practice rule f we find these expert witnesses' fees to be reasonable and they are awarded to petitioner petitioner seeks reimbursement for dollar_figure paid to susan anderson anderson a staff nurse who did business with asap from through anderson testified as a witness at trial however her testimony was not relevant because she had no relationship with asap for the year at issue thus we find the costs claimed for anderson's services are not reasonable_litigation_costs d legal research costs petitioner submitted an itemized statement from stephen joseph joseph for legal research he performed on date and april through date the invoices indicate joseph has a j d degree and that he charged petitioner for a total of hours at an hourly rate of dollar_figure to research the method_of_accounting issue this court has awarded fees for paralegal and law clerks and for lexis computer research powers v commissioner supra pincite in powers v commissioner supra we determined an hourly rate of dollar_figure was not unreasonable for a paralegal accordingly we allow dollar_figure for legal research costs e interest award petitioner claims interest on the amount of the costs she is awarded the supreme court has consistently held that interest cannot be recovered in a suit against the government in the absence of an express waiver of a sovereign immunity from an award of interest 478_us_310 there is absolutely no language in sec_7430 that indicates congress intended to waive the government's immunity from interest awards 992_f2d_766 8th cir accordingly we deny petitioner's request for interest on the award of costs accordingly we award petitioner attorney's_fees in the amount of dollar_figure miscellaneous litigation costs of dollar_figure accountant and expert witness fees of dollar_figure and research paralegal fees of dollar_figure appropriate orders and decisions will be entered
